Case 4:18-cv-00341-ALM-CMC Document 59 Filed 08/18/20 Page 1 of 17 PageID #: 459




                              United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION


    RYAN KAISER, on behalf of himself and              §
    others similarly-situated,                         §
                                                       §
                 Plaintiff,                            §
                                                       §   CIVIL ACTION NO. 4:18-cv-00341
    v.                                                 §
                                                           Judge Mazzant/Magistrate Judge Craven
                                                       §
    REVIVAL    HOME     HEALTHCARE                     §
    SERVICES, INC. and SYLVESTER C.                    §
    UDEZE,                                             §
                                                       §
                Defendants                             §


    ORDER REGARDING SECOND STAGE MOTION FOR FINAL CERTIFICATION

         Before the Court is the following pending motion:

         Plaintiff’s Second Stage Motion for Final Certification (Dkt. #40).

  The Court, having considered the motion and noting no response has been filed in opposition to

  the motion, is of the opinion the motion should be DENIED at this time.

                                 FACTUAL BACKGROUND

         Plaintiff Ryan Kaiser, individually and on behalf of all others similarly situated, filed this

  collective action against Revival Home Healthcare Services, Inc. and Sylvester C. Udeze

  (“Defendants”) for alleged violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §201

  et. seq. Plaintiff and potential opt-in plaintiffs are current and former home health aides employed

  by Defendants. Plaintiff alleges Plaintiff and potential opt-in plaintiffs were (1) compensated on

  an hourly basis for on-the-clock hours worked, (2) required to work in excess of 40 hours in

  certain workweeks between September 1, 2015, and the present, and (3) not paid overtime

  premiums for on-the-clock overtime hours worked.


                                                   1
Case 4:18-cv-00341-ALM-CMC Document 59 Filed 08/18/20 Page 2 of 17 PageID #: 460



         Plaintiff’s Original Collective Action Complaint alleges Plaintiff and other similarly

  situated individuals were not paid overtime premiums for their overtime hours worked. See Dkt. #

  1 at ¶¶ 1-2, 17-31. According to the complaint, Plaintiff is “one of a number of home health aides

  who are or were formerly employed by Defendants and whose compensation was improper under

  the FLSA because Defendants failed and refused to compensate Plaintiffs for their overtime hours

  worked as required by the FLSA.” Id., ¶ 2. Plaintiff alleges he was employed by Defendants as a

  home health aide, providing companionship services, from February 2016 to November 2017, and

  he regularly worked more than forty hours a week during that time. Id., ¶ 4.

         Plaintiff alleges the “precise size and the identity of the Putative Class Members should be

  ascertainable from the business records, tax records and/or employee or personnel records of

  Defendants.” Id., ¶ 7. Under the “Collective Action Allegations” section of the complaint, Plaintiff

  alleges the “number and identity of other plaintiffs yet to opt-in and consent to be party plaintiffs

  may be determined from the records of Defendants, and potential class members may be easily

  and quickly notified of the pendency of this action. These employees are victims of Defendants’

  unlawful compensation practices and are similarly situated to Plaintiff in terms of job duties, pay,

  and employment practices.” Id., ¶ 36.

         Plaintiff alleges Defendants’ failure to pay overtime compensation as required by the FLSA

  results from a generally applicable, systematic policy and practice and is not dependent on the

  personal circumstances of any individual employee. Id., ¶ 38. Thus, according to the complaint,

  Plaintiff and the other home health aides are similarly situated employees. Id. Plaintiff alleges the

  specific job titles or precise job requirements of the similarly situated employees do not prevent

  collective treatment; all employees, regardless of their precise job requirements or rates of pay, are

  entitled to be properly compensated for all hours worked in excess of forty hours per week at the




                                                    2
Case 4:18-cv-00341-ALM-CMC Document 59 Filed 08/18/20 Page 3 of 17 PageID #: 461



  overtime rate; and, although the issue of damages may be individual in character, “there is no

  detraction from the common nucleus of liability facts.” Id.

         According to Plaintiff, there are questions of fact and law common to the class that

  predominate over any questions affecting only individual members. Id., ¶ 39. The questions of fact

  and law common to the class arising from Defendants’ actions include, without limitation, the

  following: (1) Whether Plaintiffs were covered non-exempt hourly employees; (2) Whether

  Plaintiffs were compensated for all hours worked; (3) Whether Plaintiffs worked more than 40

  hours per week; (4) Whether Plaintiffs were compensated at 150% of their regular rate for all hours

  worked in excess of 40 hours in any and all weeks; (5) Whether Defendants’ practices accurately

  account for the time Plaintiffs actually were working; (6) Whether Defendants’ compensation

  policy and practice is illegal; and (7) Whether Defendants had a policy and practice of willfully

  failing to compensate employees for overtime. Id.

         Plaintiff alleges these common questions “predominate over any questions affecting only

  individual persons, and a collective action is superior, with respect to considerations of

  consistency, economy, efficiency, fairness, and equity, to other available methods for the fair and

  efficient adjudication of the federal law claims.” Id., ¶ 40. Plaintiff further alleges his claims are

  “typical of those of the similarly situated employees in that these employees have been employed

  in the same or similar positions as the Collective Action Representative and were subject to the

  same or similar unlawful practices as the Collective Action Representative and reported to the

  same managers.” Id., ¶ 41.

         According to Plaintiff, a collective action is the appropriate method for the fair and efficient

  adjudication of this controversy because the presentation of separate actions by individual

  similarly situated current or former employees could create a risk of inconsistent and varying




                                                    3
Case 4:18-cv-00341-ALM-CMC Document 59 Filed 08/18/20 Page 4 of 17 PageID #: 462



  adjudications, establish incompatible standards of conduct for Defendants, and/or substantially

  impair or impede the ability of collective action members to protect their interests. Id., ¶ 42. In

  addition, Plaintiff alleges the maintenance of separate actions would place a substantial and

  unnecessary burden on the court and could result in inconsistent adjudications, whereas a single

  collective action can determine, with judicial economy, the rights of all collective action members.

  Id., ¶ 43.

                                 PROCEDURAL BACKGROUND

          The case has an extensive history. On September 28, 2018, Plaintiff served his First Set of

  Requests for Admission. Defendants’ response was due on October 29, 2018, but no response was

  provided. Receiving no timely response to the Requests for Admission, on November 2, 2018,

  Plaintiff filed his First Stage Motion for Notice to Potential Plaintiffs & Conditional Certification,

  relying solely on the deemed admissions. Dkt. # 11. Plaintiff’s motion sought conditional

  certification of, and supervised notice to, home health aides who worked for Defendants over the

  last three years and who worked overtime hours for which they were not compensated at the rate

  of time and one-half their regular hourly rate.

          Defendants filed a motion to withdraw admissions on November 15, 2018. Dkt. # 12. On

  January 2, 2019, the Court denied Defendants’ motion, finding the unanswered admissions were

  deemed admitted. Dkt. # 17. The Magistrate Judge held a hearing on Plaintiff’s motion for notice

  and conditional certification and on March 12, 2019, entered a Report and Recommendation,

  recommending Plaintiff’s motion for notice to potential plaintiffs and conditional certification be

  granted. Dkt. # 20.

          On April 22, 2019, the undersigned overruled Defendants’ objections to the Report and

  Recommendation and granted Plaintiff’s First Stage Motion for Notice to Potential Plaintiffs and




                                                    4
Case 4:18-cv-00341-ALM-CMC Document 59 Filed 08/18/20 Page 5 of 17 PageID #: 463



  Conditional Certification. Dkt. # 23. The Court approved Plaintiff’s proposed Notice and Consent

  Forms. Id. at pp. 11-12. On July 22, 2019, Plaintiff filed a Notice of Consent to Become Party

  Plaintiff on behalf of eleven opt-in plaintiffs. Dkt. # 28.

         Plaintiff filed his first motion to compel on March 5, 2019, before the Court granted

  conditional certification, asserting Defendants’ initial disclosures did not contain any relevant

  payroll information. According to Plaintiff’s first motion to compel, on September 28, 2018,

  Plaintiff’s counsel had served Plaintiff’s Requests for Admission and First Request for Production

  on Defendants. The parties conferred on February 7, 2019, and Defendants served their response

  the same day, indicating “[a]ll responsive documents [were] attached, if any exist.” Plaintiff

  asserted the only documents Defendants produced were “plaintiff’s annual earnings report and

  forms indicating that plaintiff (and some other employees) picked up their paychecks.” Dkt. # 19

  at p. 2. In the first motion to compel, Plaintiff requested the Court order Defendants to produce all

  responsive documents, including time keeping and payroll records for Plaintiff.

         Defendant did not file a response within the time prescribed by the Local Rules of this

  Court. Therefore, the Court ordered Defendants to file a response. Dkt. # 22. In their April 25,

  2019 response to Plaintiff’s first motion to compel, Defendants represented as follows:

         Defendants have complied and have provided Plaintiff with all responsive
         documents they have located. Defendants have turned over all documents in their
         possession, custody or control. Defendants are not withholding any privilege[d]
         documents.

  Dkt. # 24 at p. 1. No further briefing was filed. On June 18, 2019, the Court denied Plaintiff’s first

  motion to compel, noting Defendants had represented they had produced all responsive, non-

  privileged documents in their possession, custody, or control.

         Following the July 22 notice of consent regarding eleven opt-in plaintiffs, Plaintiff filed

  his second motion to compel on October 4, 2019. According to Plaintiff, the July 22 notice should



                                                    5
Case 4:18-cv-00341-ALM-CMC Document 59 Filed 08/18/20 Page 6 of 17 PageID #: 464



  have prompted Defendants to produce relevant documents concerning the hours worked by and

  compensation paid to those opt-in plaintiffs, along with other relevant documents, however

  Defendants failed to do so. Dkt. # 30 at p. 2. In light of Defendants’ “repeated and pervasive

  failure to comply with their discovery obligations in this case, Plaintiffs served a Second Request

  for Production on Defendants on August 1, 2019, requesting many of the same documents

  previously requested and clarifying that Plaintiffs’ requests seek time and pay records for all opt-

  in plaintiffs.” Id.

          After Defendants again failed to timely respond, the Court ordered them to file a response

  on or before November 12, 2019. Dkt. # 34. On November 12, 2019, Defendants filed a one-

  paragraph response to Plaintiff’s second motion to compel. The response was almost identical to

  Defendants’ response to Plaintiff’s first motion to compel, claiming they had produced “all

  documents in their possession, custody or control” responsive to the request for production served

  on them on September 28, 2018. Dkt. # 35.

          On January 17, 2020, the Court granted Plaintiff’s second motion to compel. Dkt. # 38.

  Specifically, the Court ordered as follows:

          [T]he Court orders Defendants to produce to Plaintiff, within fourteen days from
          the date of entry of this Order, the following information for the opt-in plaintiffs:
          (1) paystubs for their employees; (2) the EVV Visit Log Defendants are legally
          obligated to maintain for each of their home health aides; (3) a separate report
          containing the clock in and out times for the opt-in plaintiffs; and (4) relevant
          documents related to the job description, job duties, employment agreements, and
          training of each opt-in plaintiff.

  Id. at pp. 11, 13. The Court further ordered that Defendants shall pay Plaintiff’s reasonable

  attorney’s fees in bringing the second motion to compel within seven days of being advised of the

  amount of the fees by Plaintiff. Id. at p. 13.

          On February 6, 2020, Plaintiffs filed their current Second Stage Motion for Final




                                                   6
Case 4:18-cv-00341-ALM-CMC Document 59 Filed 08/18/20 Page 7 of 17 PageID #: 465



  Certification. Dkt. # 40. Two days before Plaintiffs filed their Second Stage Motion for Final

  Certification, Defendants’ counsel from the beginning of this case, Michael R. Cramer, filed a

  Motion to Withdraw as Counsel. Dkt. # 39. The Magistrate Judge set Mr. Cramer’s motion for

  hearing March 9, 2020, but later rescheduled the hearing for March 17 at the request of Mr.

  Cramer. Dkt. # 47. Due to potential limitations on travel because of COVID-19, the Magistrate

  Judge cancelled the March 17 hearing and amended the scheduling order to accommodate

  postponing the hearing. Dkt. #s 49, 51. The Third Amended Scheduling Order set Mr. Cramer’s

  motion to withdraw as counsel for hearing May 13, 2020 and extended Defendants’ deadline to

  respond to Plaintiffs’ Second Stage Motion for Final Certification until July 9, 2020. Dkt. # 51 at

  p. 2.

          After conducting a video hearing on Mr. Cramer’s motion to withdraw as counsel, the

  Magistrate Judge denied Mr. Cramer’s motion without prejudice on May 13, 2020. Dkt. # 53 at

  pp. 11-12 (noting the Court’s concern that no other counsel had appeared as substitute counsel for

  Defendant Revival Home Healthcare Services, Inc. and further stating there were also the

  outstanding issues of payroll document production and payment of Plaintiff’s reasonable

  attorney’s fees in bringing the second motion to compel). The Magistrate Judge stated Mr. Cramer

  could refile his motion to withdraw as counsel for Defendants in the event certain conditions are

  met, including either Defendants’ or Mr. Cramer’s payment of $5,000.00 to Chandler Law, P.C.

  and the completion of production of any outstanding payroll document production. Id. at pp. 12-

  13. Defendants were allowed thirty days in order to retain new counsel and were ordered to notify

  the Court if they had secured new counsel by June 15, 2020. The Magistrate Judge noted in a

  footnote that if any substituted counsel might need additional time in which to file a response to




                                                  7
Case 4:18-cv-00341-ALM-CMC Document 59 Filed 08/18/20 Page 8 of 17 PageID #: 466



  Plaintiffs’ Second Stage Motion for Final Certification, the Court would entertain a motion

  requesting a reasonable extension of time in which to do so. Id. at p. 13, n. 3.

             On May 26, 2020, Ewomazino Magbegor filed an Appearance of Counsel for Defendants.

  Dkt. # 55. On June 14, 2020, Defendants filed their Notice of New Counsel, substituting Mr.

  Magbegor as counsel of record in place of Mr. Cramer. 1 Dkt. # 56. On July 8, the day before the

  deadline for Defendants to respond to Plaintiffs’ Second Stage Motion for Final Certification,

  current counsel filed a motion for an extension of time until July 27, 2020 to file Defendants’

  response. Dkt. # 57.

             The Court granted the extension and further advised that no further extensions of time

  would be entertained. Dkt. # 58. As of this date, no response has been filed.

             The Third Amended Scheduling Order provides a discovery deadline of December 16,

  2019. Dkt. # 51 at p. 2. The deadline for Defendants to file a motion to decertify and for Plaintiffs

  to file a motion for final certification was February 6, 2020. Id. The dispositive motions deadline

  is September 17, 2020. Id. Considering the length of time the current motion has been pending

  with no response, and further considering the fast-approaching dispositive motions deadline, the

  undersigned, rather than the Magistrate Judge, is entering an order on Plaintiffs’ Second Stage

  Motion for Final Certification.

                                                LEGAL STANDARDS

  The FLSA

             The FLSA requires covered employers to pay nonexempt employees overtime rates for

  time worked in excess of statutorily-defined hour limits. Greinstein v. Granite Servs. Int’l, Inc.,

  No. 2:18-CV-208-Z-BR, 2019 WL 6330631, at *2 (N.D. Tex. Aug. 27, 2019), report and



  1
      As of this date, Mr. Cramer has not refiled his motion to withdraw as counsel.


                                                              8
Case 4:18-cv-00341-ALM-CMC Document 59 Filed 08/18/20 Page 9 of 17 PageID #: 467



  recommendation adopted, No. 2:18-CV-208-Z-BR, 2019 WL 6330123 (N.D. Tex. Nov. 26, 2019)

  (citing Velazquez v. El Pollo Regio IP, LLC, No. 3:15-CV-03170-M, 2016 WL 3669876, at *2

  (N.D. Tex. July 11, 2016) (Lynn, J.) (citing 29 U.S.C. § 207(a))). Employers who violate this

  overtime compensation requirement may be sued in a collective action by “any one or more

  employees for and in behalf of himself or themselves and other employees similarly situated.” 29

  U.S.C. § 216(b). A collective action is similar to a class action brought under Rule 23 of the

  Federal Rules of Civil Procedure, but in an FLSA “collective action” the other employees do not

  become plaintiffs in the action unless and until they consent in writing or “opt-in” to the lawsuit.

  Greinstein, 2019 WL 6330631, at *2 (citing Sandoz v. Cingular Wireless LLC, 553 F.3d 913, 915

  (5th Cir. 2008); also citing Villatoro v. Kim Son Restaurant, L.P., 286 F. Supp. 2d 807, 809 (S.D.

  Tex. 2003) (an action brought under the FLSA follows an “opt-in” rather than the “opt-out”

  procedure under Rule 23 class action suits)).

         FLSA collective actions operate on an “opt-in” basis in which potential class members

  must give affirmative notice of their consent to join the suit. Mooney v. Aramco Servs. Co., 54

  F.3d 1207, 1212 (5th Cir. 1995), overruled on other grounds by Desert Palace, Inc. v. Costa, 539

  U.S. 90 (2003). One stated purpose of the collective action is to allow plaintiffs “the advantage of

  lower individual costs to vindicate rights by the pooling of resources.” Hoffman–La Roche Inc. v.

  Sperling, 493 U.S. 165, 170 (1989).

  Two-stage approach to determining whether to certify a collective action

         District courts have the discretionary power to conditionally certify a collective action and

  to authorize the sending of notice to potential class members pursuant to §216(b), but certification

  is not mandatory. Id. at 169. Although the Fifth Circuit Court of Appeals has expressly refused

  to endorse a specific method for determining whether a collective action should be conditionally




                                                   9
Case 4:18-cv-00341-ALM-CMC Document 59 Filed 08/18/20 Page 10 of 17 PageID #: 468



  certified under 29 U.S.C. § 216(b), the majority of the courts within the Fifth Circuit have adopted

  the two-stage approach found in Lusardi vs. Xerox, Corp., 118 F.R.D. 351 (D. N.J. 1987). See

  Mooney,54 F.3d at 1212 (noting acceptable approaches include either the Lusardi approach or the

  “spurious class action” approach). 1

          Stage one

          “In the notice stage, the court makes a decision, based on the pleadings and affidavits, on

  whether notice of the action should be given to putative class members. This decision typically

  results in ‘conditional certification’ of a representative class.” Allen v. McWane, Inc., 2006 WL

  3246531, at *2 (E.D. Tex. Nov.7, 2006). The plaintiff bears the burden at the notice stage, and the

  plaintiff must provide competent evidence to show that a similarly situated group of potential

  plaintiffs exists. Casanova v. Gold’s Texas Holdings Group, Inc., 2014 WL 6606573, *2 (W.D.

  Tex. November 19, 2014). “At the notice stage, ‘the [similarly situated] standard requires nothing

  more than substantial allegations that the putative class members were victims of a single decision,

  policy, or plan.” Gallender v. Empire Fire and Marine Ins. Co., 2007 WL 325792, at *1 (S.D.

  Miss. Jan.31, 2007) (unreported) (quoting Allen, 2006 WL 3246531, at *2).

          “Specifically, the first-stage test requires a minimal showing by the plaintiff that (1) there

  is a reasonable basis for crediting the assertions that aggrieved individuals exist, (2) that those

  aggrieved individuals are similarly situated to the plaintiff in relevant respects given the claims

  and defenses asserted, and (3) that those individuals want to opt-in to the lawsuit.” Casanova, 2014

  WL 6606573, at *2 (quoting Walker v. Honghua Am., L.L.C., 870 F.Supp.2d 462, 465–66

  (S.D.Tex.2012) (internal citations and quotation marks omitted in Casanova)). “As the court’s


  1
    In Mooney, the Fifth Circuit found it unnecessary to choose between the tests because it was apparent from the
  record that, no matter which methodology was utilized, the Fifth Circuit could not say the district court abused its
  discretion in finding the “opt-in” plaintiffs were not similarly situated. Mooney, 54 F.3d at 1216.



                                                          10
Case 4:18-cv-00341-ALM-CMC Document 59 Filed 08/18/20 Page 11 of 17 PageID #: 469



  decision is usually based only on the pleadings and affidavits, the standard is lenient and typically

  results in conditional certification.” Id. During the notice stage, “courts do not review the

  underlying merits of the action in determining whether to conditionally certify.” Id.

         However, conditional certification is not automatic. Casanova, 2014 WL 6606573, at *2

  (citation omitted). “If the plaintiffs cannot show that the . . . “putative class members were together

  the victims of a single decision, policy, or plan’ that violates the FLSA, the court should not

  conditionally certify the class.” Id. (quoting Mooney, 54 F.3d at 1214, n. 8). “If the court finds the

  potential plaintiffs to be similarly situated, the court should conditionally certify the class, provide

  notice to potential class members, allow time for the putative class members to opt-in, and allow

  adequate time for discovery.” Gallender, 2007 WL 325792, at *1 (citing Mooney, 54 F.3d at 1213-

  14).

         Stage two

         The second stage of the two-step approach found in Lusardi is “typically precipitated by a

  motion for ‘decertification’ by the defendant usually filed after discovery is largely complete and

  the matter is ready for trial. At this stage, the court has much more information on which to base

  its decision, and makes a factual determination on the similarly situated question.” Mooney, 54

  F.3d at 1214. The scrutiny applied in the second stage is much more rigorous than that of the notice

  stage. Gallender, 2007 WL 325792, at *2. If the claimants are similarly situated, the district court

  allows the representative action to proceed to trial, but if the claimants are not similarly situated,

  “the district court decertifies the class, and the opt-in plaintiffs are dismissed without prejudice.”

  Mooney, 54 F.3d at 1214. The original plaintiffs then proceed to trial on their individual claims.

  Id.

         To determine whether there is sufficient similarity, courts consider three relevant factors:




                                                    11
Case 4:18-cv-00341-ALM-CMC Document 59 Filed 08/18/20 Page 12 of 17 PageID #: 470



  “(1) the disparate factual and employment settings of the individual plaintiffs; (2) the various

  defenses available to defendant which appear to be individual to each plaintiff; and (3) fairness

  and procedural considerations.” Roussell v. Brinker Int’l, Inc., 441 Fed. Appx. 222, 226 (5th Cir.

  2011) (unpublished) (quoting Mooney, 54 F.3d at 1213 n.7); see also Lipnicki v. Meritage Homes

  Corp., 2014 WL 5620603, at *2 (S.D. Tex. Nov. 4, 2014) (Costa, J.). These factors touch on the

  ultimate question, which is “whether the named plaintiffs are substantially similar to the opt-in

  plaintiffs.” Kelly v. Healthcare Servs. Grp., Inc., 106 F. Supp. 3d 808, 813 (E.D. Tex. 2015) (citing

  Clark v. Centene Co of Tex., L.P., 44 F. Supp. 2d 674, 688 (W.D. Tex. 2014) (Sparks, J.)). As

  Judge Costa has pointed out, however, the “first and second certification factors—the disparate

  factual and employment settings of the individual plaintiffs and the various individualized defenses

  available to the defendants—[] largely merge into one inquiry because the disparate factual and

  employment settings are relevant to whether the common” defenses can be tried collectively. Id.

  (quoting Lipnicki, 2014 WL 5620603, at *2). Thus, there is substantial overlap between factors (1)

  and (2). Id.

                                          DISCUSSION

          Applying the Lusardi two-stage certification process for collective actions, the Court

  conditionally certified the class on April 22, 2019. Dkt. # 23. This resulted in notice being provided

  to potential plaintiffs who could then choose to opt-in. When the Court certified the class, the order

  specifically stated that Defendants would “have the opportunity under stage two of Lusardi to

  assert a motion to decertify the collective action if, after discovery, they can show that the class

  members are not similarly situated. . . .” Dkt. # 23 at p. 11.

          The original scheduling order in this case did not include a deadline for Defendants to file

  a motion to decertify. See Dkt. # 9. Following the referral of the case to the Magistrate Judge for




                                                    12
Case 4:18-cv-00341-ALM-CMC Document 59 Filed 08/18/20 Page 13 of 17 PageID #: 471



  pretrial purposes and the Court’s order conditionally certifying the class, the parties filed a Joint

  Motion to Amend Scheduling Order, but the proposal did not include any deadline for a

  decertification motion. See Dkt. # 25. The Magistrate Judge granted the parties’ motion and entered

  the Amended Scheduling Order as requested by the parties. Dkt. # 26. However, in the November

  4, 2019 Second Amended Scheduling Order, the Magistrate Judge sua sponte included the

  February 6, 2020 deadline for the filing of any motions regarding decertification/certification of this

  FLSA collective action. Dkt. # 33. At that time, the dispositive motions deadline was February 20,

  2020. 2

            Defendants did not file a motion to decertify the FLSA class by the February 6, 2020

  deadline for decertification. However, as provided for in the Second Amended Scheduling Order,

  Plaintiffs timely filed the current motion for final certification. In their motion, Plaintiffs seeks

  final certification of this collective action for Plaintiff and opt-in plaintiffs who were employed by

  Defendants as home health aides and who worked overtime hours for which they were not

  compensated at the rate of time and one-half their regular hourly rate. Dkt. # 40 at p. 3.

            For several reasons, the Court is of the opinion Plaintiffs’ motion should be denied at this

  time. First, although in the Second Amended Scheduling Order the dispositive motions deadline

  was in February (along with the deadline for the filing of any motions regarding

  decertification/certification), the dispositive motions deadline was later continued in the Third

  Amended Scheduling Order to September 17, 2020. Dkt. # 51. As noted above, the Court ordinarily


  2
    Ordinarily, the Court’s scheduling order for FLSA cases contains only a deadline for defendant to file a
  decertification motion on the same date as the dispositive motions deadline. However, the Court notes the First
  Amended Class Certification Scheduling Order entered in a recent FLSA case before the Court contained a deadline
  for the filing of both a decertification motion by the defendant and a final certification motion by the plaintiffs.
  Cunningham v. Kitchen Collection, L.L.C., Cause No. 4:17-CV-770-ALM-KPJ (Dkt. # 70). Even in Cunningham,
  however, the deadline for defendant to file a decertification motion and for plaintiffs to file a final certification motion
  was the same date as the deadline for the filing of dispositive motions. Id.




                                                              13
Case 4:18-cv-00341-ALM-CMC Document 59 Filed 08/18/20 Page 14 of 17 PageID #: 472



  provides a deadline for defendant to file a decertification motion on the same date as the dispositive

  motions deadline. Considering there is still one month until the dispositive motions deadline, the

  Court finds the issue is premature.

           Even more importantly, the Court is not convinced Defendants have had sufficient

  opportunity in which to address this issue. On February 4, 2020, two days before Plaintiffs filed

  their current motion, Defendants’ counsel of record since at least June 5, 2018 filed a motion to

  withdraw as attorney. Dkt. # 39. In their response in opposition to Mr. Cramer’s motion to

  withdraw, Plaintiffs noted Mr. Cramer had refused to cooperate regarding scheduling mediation

  because Mr. Cramer had filed the motion to withdraw. See Dkt. # 41 & Ex. A attached thereto.

           Because of unexpected issues related to the COVID-19 pandemic, the Magistrate Judge

  was not able to conduct a hearing on the motion to withdraw until mid-May 2020. After conducting

  the hearing via video conference on May 13, the Magistrate Judge entered an order that same day

  denying Mr. Cramer’s motion without prejudice to refiling. Dkt. # 53. In her order, the Magistrate

  Judge specifically advised Mr. Cramer of his continuing duty to Defendants until his motion to

  withdraw has been granted. Id. at p. 14. However, in the time between February 4, 2020 when Mr.

  Cramer filed his motion and the Magistrate Judge’s advising Mr. Cramer of his continuing duty to

  Defendants, the decertification motion deadline passed. It appears Mr. Cramer was not fulfilling

  his continuing duty to Defendants during that time. 3 Although Defendants have new counsel, the

  decertification motion deadline had long passed by the time new counsel made an appearance in

  late May. Even though the Magistrate Judge allowed new counsel additional time in which to


  3
    This is bolstered by Mr. Cramer’s conduct in this case prior to filing his motion to withdraw. As stated by Plaintiffs
  in their response to Mr. Cramer’s motion to withdraw, due to Defendants’ failure and refusal to comply with discovery
  obligations, Plaintiff’s Motion for Conditional Certification relied entirely on deemed admissions. Dkt. # 41 at p. 1.
  Plaintiffs further pointed out that Defendants subsequently refused to produce documents and even failed to timely
  respond to each of the motions to compel, prompting the Court to enter orders, sua sponte, extending the response
  deadlines and ordering Defendants to file their responses by the extended deadlines. Id. at pp. 1-2.


                                                            14
Case 4:18-cv-00341-ALM-CMC Document 59 Filed 08/18/20 Page 15 of 17 PageID #: 473



  respond to Plaintiffs’ motion for final certification, which counsel has failed to do, the Court is

  still not convinced it should address “final” certification, especially at this time.

           Even though Plaintiffs filed their current motion as required by the November 4, 2019

  Second Amended Scheduling Order, the “second stage, known as the certification stage, is

  triggered when the defendant files a motion for decertification after discovery is largely

  complete.” Sanders v. Latshaw Drilling Co., L.L.C., No. 3:16-CV-1093-S, 2019 WL 1209769, at

  *2 (N.D. Tex. Mar. 14, 2019) (citing Gomez v. Mi Cocina Ltd., Civ. A. No. 3:14-CV-2934-L, 2017

  WL 3334106, at *3 (N.D. Tex. Aug. 4, 2017)) (emphasis added). Following the entry of the Second

  Amended Scheduling Order in this case, a court in the Fifth Circuit explained that if a court, such

  as that one, used the two-step certification process used in this case, “the conditional

  certification is certification, and ‘[a] decertification decision would be a revision of the original

  order.’” Smith v. Metro Sec., Inc., No. CV 18-953, 2019 WL 6701311, at *7 (E.D. La. Dec. 9,

  2019) (quoting Baldridge v. SBC Comm., Inc., 404 F.3d 930, 931 n. 3 (5th Cir. 2005) (emphasis

  in original); also citing In re Wells Fargo Wage & Hour Employ. Pracs. Lit. (No. III), 18 F. Supp.

  3d 844, 853 (S.D. Tex. 2014) (explaining that the Fifth Circuit does not require final certification

  to approve a FLSA collective action settlement)). 4 In Smith, the court certified the collective action

  and the opt-in plaintiffs provided their written consents. Smith, 2019 WL 6701311, at *7. The




  4
    Although district courts outside of the Fifth Circuit may require “final” certification prior to approving an FLSA
  collective action settlement, courts in the Fifth Circuit have not imposed such a requirement. In re Wells Fargo Wage
  & Hour Employment Practices Litig. (No. III), 18 F. Supp. 3d 844, 853 (S.D. Tex. 2014). In the Wells Fargo case, the
  court noted that while “there is a second stage in FLSA collective action cases during which the court may decertify the
  class if the plaintiffs are not similarly situated in light of information gathered during post-certification discovery,
  there was no need to reach the decertification stage here since the parties settled the case.” Id. (emphasis in original).
  In a case within this district, the district judge similarly stated “[f]inal” certification of a collective action is not
  necessary prior to approval of a FLSA settlement. Vassallo v. Goodman Networks, Inc., No. 15CV97-LG-CMC, 2016
  WL 6037847, at *1 n. 1 (E.D. Tex. Oct. 14, 2016) (citing In re Wells Fargo, 18 F. Supp. 3d at 853).



                                                             15
Case 4:18-cv-00341-ALM-CMC Document 59 Filed 08/18/20 Page 16 of 17 PageID #: 474



  defendants never filed a motion to decertify, which the court had “clearly noted in the conditional

  certification order was up to them.” Id.

         After the case proceeded to trial and the jury returned a verdict in favor of the plaintiffs,

  the defendants argued in a post-trial motion that because the court “merely conditionally certified

  the collective, and never issued a final certification, the opt-in plaintiffs’ claims should be

  dismissed without prejudice to their rights to bring individual claims.” Id. at *2. The court declined

  the defendants’ belated request to dismiss the plaintiffs’ claims as a collective action, noting that

  “by Plaintiffs’ action, Smith’s individual suit became a conditionally-certified collective suit; by

  Defendants’ inaction, conditional certification became final certification – which certainly

  occurred once the jury and the Court were called upon to address the merits (Big Lots) and a final

  judgment entered (Baldridge).” Id. at *7 (emphasis in original).

         Similarly here, by Plaintiffs’ actions thus far, this case has been conditionally certified as

  a collective suit. To the extent Defendants’ new counsel, after given sufficient time, fails to move

  for decertification, the conditional certification will become final certification. However, the Court

  finds Defendants should have the opportunity during this second stage of Lusardi to move to

  “decertify” the collective action if, by the current dispositive motions deadline, they can show that

  the class members are not similarly situated. See Ramirez v. Load Trail, L.L.C., 333 F.R.D. 89, 94

  (E.D. Tex. 2019).

         Based on the foregoing, it is

         ORDERED that Plaintiffs’ Second Stage Motion for Final Certification (Dkt. # 40) is

  DENIED at this time. It is further

         ORDERED that the Third Amended Scheduling Order (Dkt. # 51) is hereby amended to

  reflect that the deadline for Defendants’ new counsel to file a motion to decertify the FLSA



                                                   16
Case 4:18-cv-00341-ALM-CMC Document 59 Filed 08/18/20 Page 17 of 17 PageID #: 475



    collective action is extended to September 17, 2020, the deadline for motions to dismiss, motions

    for summary judgment, or other dispositive motions. It is further

           ORDERED that even though the mediation deadline is not until November 13, the parties

    shall mediate this case on or before the September 17, 2020 deadline for motions to dismiss,
.
    motions for summary judgment, motion to decertify, or other dispositive motions. Plaintiffs’

    counsel shall notify the Court upon completion of mediation.

           IT IS SO ORDERED.

           SIGNED this 18th day of August, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                   17
